Citation Nr: 1721230	
Decision Date: 06/12/17    Archive Date: 06/23/17

DOCKET NO.  09-00 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an initial disability rating in excess of 30 percent for depression prior to June 17, 2014 and in excess of 50 percent since June 17, 2014.

2. Entitlement to a temporary total disability rating for convalescence following surgery prior to July 2013.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and a friend 



ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to May 1971.

This case comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The first rating decision, issued in March 2009, denied seven claimed benefits, including a temporary total disability rating for convalescence following surgery.  The Veteran appealed all the issues decided in the March 2009 decision.  In November 2009, the RO granted service-connected disability compensation for major depression and assigned an initial rating of 30 percent disabling, effective July 13, 2009.  The Veteran appealed both the adequacy of the 30 percent rating and the initially assigned effective date.  In September 2011, the RO granted an earlier effective date of October 18, 2007 for service connection for major depression.  The Veteran did not appeal that decision.  

In June 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

Ten issues, including both of the benefits identified on the title page, came to the Board in August 2013.  The Board issued a decision and remand, which granted the Veteran's claims for service connection for Crohn's disease, right and left knee disabilities, and a back disability.  The Board denied an increased rating for gastroesophageal reflux disease (GERD) and denied the Veteran's claim that his former attorney was not entitled to the disbursement of certain fees.   

The Board remanded the issues of service connection for a hiatal hernia, entitlement to a total disability rating based on individual unemployability (TDIU), entitlement to a temporary total disability rating for convalescence following surgery and entitlement to an increased rating for the Veteran's service connected depression.  On remand, the RO granted service connection for hiatal hernia and a TDIU.  Since those issues have been resolved, only the issues on the title page will be considered in this decision.

In November 2016, the RO increased the rating assigned to the Veteran's service-connected major depression from 30 percent to 50 percent, effective June 17, 2014.  Because this is not the highest rating potentially available and the Veteran has not expressed satisfaction with the amount of the increase, the issue of an increased initial rating for major depression remains on appeal.  See A.B. v. Brown, 6 Vet. App. 35, 38 (1993).

It may be useful to clarify the scope of the Veteran's request for a temporary total disability rating for convalescence following surgery.  In May 2007, the Veteran's former attorney requested this kind of a rating for an unspecified period following a hernia operation in May 2007.  In his hearing testimony, however, the Veteran and his current representative suggested that a temporary total disability rating was warranted for the period after a Nissen fundoplication surgery in 2005.  The Board's August 2013 decision and remand characterized the issue as: "Entitlement to a temporary total disability rating for convalescence following a 2005 surgery."  In December 2013, the Veteran filed a separate claim, which the RO interpreted as a claim for a temporary total disability rating for convalescence following ankle surgery in July 2013.  The RO denied this claim in a February 2015 rating decision, which the Veteran did not appeal.

Since medical records and arguments relevant to both the July 2005 Nissen fundoplication surgery and the May 2007 surgical hernia repair are part of the record, this decision broadly characterizes the issue as entitlement to a temporary total disability rating for convalescence following surgery prior to July 2013.  The Board adopts this interpretation because it is potentially more favorable to the Veteran - i.e., if successful, he could receive temporary total disability ratings following either, or both, of the July 2005 and May 2007 surgeries.  Cf. Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Because the Veteran did not appeal the denial of the temporary total disability rating following the July 2013 ankle surgery, today's decision will be limited to whether he is eligible for a temporary total rating following a surgery prior to that date.  See Buckley v. West, 12 Vet. App. 76, 82 (1998) (The Board's jurisdiction over an appeal derives from the claimant's filing of a notice of disagreement).  


FINDINGS OF FACT

1. Since October 18, 2007, the evidence is approximately evenly balanced as to whether major depression has been manifested by occupational and social impairment with reduced reliability and productivity.

2. The Veteran underwent Nissen fundoplication surgery for treatment of his service-connected GERD and hiatal hernia in July of 2005; he also underwent surgical repair of a service-connected incisional hernia in May 2007.  

3. The relevant reports at hospital discharge for both surgeries do not establish that the Veteran required at least one month of convalescence after either surgery; nor do the relevant reports demonstrate the existence of severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); nor do the relevant reports demonstrate immobilization by cast, without surgery, of one major joint or more.
 

CONCLUSIONS OF LAW

1. With reasonable doubt resolved in the Veteran's favor, the criteria for a disability rating of 50 percent for major depression have been met since October 18, 2007.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9434 (2016).

2. The criteria for a temporary total disability rating for convalescence following either Nissen fundoplication surgery in July 2005 or surgical hernia repair in May 2007 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.29, 4.30 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans' Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).

Duty to Notify

This first issue in this appeal arises from the Veteran's disagreement with the initial rating assigned after the RO granted service connection for major depression in November 2009.  Because his claim for service connection was granted, the claim is substantiated, additional notice is not required, and any prior defect in the notice is not prejudicial.  See Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003.  VA's General Counsel has determined that while VA is required to issue a statement of the case when a "downstream element" - such as disagreement with the assigned disability rating - arises after the initial adjudication of a claim, 38 U.S.C.A. § 5103(a) does not require the mailing of a separate notice concerning the information and evidence necessary to substantiate the newly raised issue.  Id.  In February 2012, the RO issued a statement of the case explaining its decision to deny an increased rating for major depression.

As for a temporary total disability rating for convalescence following surgery, the RO mailed the Veteran a letter in June 2008, which explained to the Veteran that such a claim depended on the submission of evidence showing: 1) that he received surgery for a service-connected disability at a VA or other approved hospital or outpatient facility; and a) the surgery required convalescence of at least one month; or b) the surgery resulted in severe postoperative residuals, such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilizations, house confinement, or the required use of a wheelchair or crutches; or (c) one major joint or more was immobilized by a cast without surgery.  By sending this letter, the RO satisfied the VCAA's notice requirement with respect to the claim for a temporary total disability evaluation for convalescence.  Cf. Vasquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009); 38 C.F.R. § 4.30 (2016).

Duty to Assist

VA has similarly fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service medical records, and lay statements have been associated with the claims file.  The RO also obtained medical reports and claims processing documents from the Social Security Administration (SSA).

The RO arranged for examinations to assess the nature and severity of the Veteran's major depression in November 2009 and July 2010.  When the Veteran indicated that he believed his psychiatric symptoms had worsened since his previous psychiatric examination, the Board remanded the case for a new examination, which took place in June 2014.  The Board has considered these examination reports and finds that, together with the other evidence, they are adequate for rating purposes.  By obtaining the June 2014 VA examination report, the RO also complied with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board similarly complied with its duty to assist the Veteran with respect to his request for temporary total disability ratings for convalescence following surgeries which took place in July 2005 and May 2007.  Most importantly, the RO obtained the medical records concerning both surgeries and follow-up treatment.  Finding that the temporary total rating issue was intertwined with the claim for service connection for a hiatal hernia, the Board remanded the case.  By resolving that issue in the Veteran's favor, the RO assisted the Veteran in his claim for a temporary total disability rating by establishing that the July 2005 surgery was indeed a surgery for a service-connected disability.  By adjudicating the issues in this procedural sequence, the RO complied with remand instructions relevant to this claim.  See Id.  

As the Veteran has not identified additional evidence pertinent to the claims and as there are no additional records to obtain, no further assistance to the Veteran is required to comply with VA's duty to assist.


I. Increased Rating for Major Depression

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

The Board may consider whether separate ratings may be assigned for separate periods of time - a practice known as "staged ratings," - whether or not the claim concerns an initial rating.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The RO's November 2016 decision assigned a staged rating for major depression: 30 percent prior to June 17, 2014 and 50 percent since June 17, 2014.  For the reasons below, the Board finds that a uniform 50 percent rating is warranted, effective October 18, 2007.

Major depressive disorder is rated under 38 C.F.R. § 4.130, Diagnostic Code 9434. The regulatory criteria authorize a 10 percent rating for occupational and social impairment due to mild and transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.  38 C.F.R. § 4.130, Diagnostic Code 9434.

The criteria authorize a 30 percent rating for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  Id.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. Id.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013), the U.S. Court of Appeals for the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration." "Although the veteran's symptomatology is the primary consideration, the regulation also requires an ultimate factual conclusion as to the veteran's level of [occupational and social] impairment." Id.

Prior to August 4, 2014, one factor in evaluating psychiatric disorders was the global assessment of functioning scale (GAF). The scale was meant to represent psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM - IV)).

Under DSM-IV a GAF score between 41 and 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job). A score in between 51 and 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).

VA regulations were recently amended to remove references to the DSM-IV, and to replace them with references to the Fifth Edition of the same treatise (DSM-5). 79 Fed. Reg. 45,093-02, 45,094 (August 4, 2014).  DSM-5 abandoned the global assessment of functioning score as a tool for evaluating the severity of psychiatric disorders.  The Veteran filed the pending claim before the effective date of the regulatory change.  Since the regulatory change implementing the DSM-5 criteria applies only to applications for benefits received by VA on or after August 4, 2014, the Board may consider any global assessment of functioning scores in the Veteran's treatment records and examination reports.

Factual Background

The RO arranged for the Veteran to be examined by a VA clinical psychologist in November 2009.  In his subsequent report, the examiner diagnosed recurrent major depression.  In the examiner's opinion, it was at least as likely as not that the Veteran's depression was caused by his service-connected GERD.  Based on that opinion, the RO issued its November 2009 rating decision granting service connection for major depression.

The November 2009 report also described the symptoms of the Veteran's major depression.  On examination, the Veteran was clean, neatly groomed, and appropriately dressed.  His speech was slow, clear and coherent.  His attitude was friendly and cooperative, although his affect was constricted.  The examiner described the Veteran's mood as anxious, hopeless, depressed and dysphoric.  The Veteran was easily distracted and unable to do "serial 7s".  He was oriented to person, time and place.  Where the examination form asked him to describe the Veteran's thought content, the examiner wrote "phobias, poverty of thought."  

According to the examiner, the Veteran understood the outcome of his behavior and had no delusions.  The Veteran told the examiner that he had trouble getting to sleep because of ringing in the ears.  The Veteran also told the examiner that he usually slept about four or five hours each night and felt tired in the mornings.  He said he did not have nightmares, but worried that he was a burden to other people.  He had no hallucinations and did not exhibit inappropriate behavior.  According to the examiner, the Veteran did not have panic attacks, nor did he have obsessive or ritualistic behavior.  He had good impulse control and no suicidal thoughts.  However, he did not interpret proverbs appropriately.  He was slightly impaired in his ability to do household chores and not impaired at all in toileting, grooming, shopping, self-feeding, bathing and dressing.   According to the examiner, the Veteran's remote memory was normal, but his recent memory was "mildly impaired" and his immediate memory was also "mildly impaired."  The examiner wrote that "sometimes he has difficulty remembering what he should do, sometimes [he] forget[s] [his] medications." 

The examiner assigned a GAF score of 56.  In the examiner's opinion, the Veteran met the regulatory criteria for a 30 percent rating - i.e., occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, etc.  While the Board may consider this opinion, the examiner's application of the legal rating criteria is not binding on the Board.

The Veteran's second mental disorders examination took place in July 2010.  Once again, the Axis I diagnosis was major depressive disorder.  The Axis II diagnoses consisted of GERD, irritable bowel and recurrent hernias.  The examiner assigned a GAF of 53.  He wrote that, "[The] Veteran has moderate and persistent symptoms of major depression with no remissions.  The Veteran is not working because of his physical health, is anxious, withdrawn, sad, has no friends, does not go to church, has limited interest, takes medication with some relief.  The Veteran's psychiatric symptoms result in some impairment of social functioning."  

The Veteran told the examiner that "his sleep is poor with both difficulty falling asleep and interrupted sleep 3-4 times a week.  Sometimes he said he just stays in bed. . . . His concentration is not good."  The examiner indicated that the Veteran dresses himself, feeds himself, and attends to his own toilet needs.  On examination, the Veteran was alert, cooperative and appropriately dressed.  He had no suicidal or homicidal ideation or intent.  His thought processes and communications were not impaired.  He had no delusions or hallucinations.  His memory, both remote and recent "appears to be adequate.  Insight and judgment appears to be adequate as is intellectual capacity."  

The most recent VA mental disorders examination took place in June 2014.  The examining psychologist diagnosed persistent depressive disorder and unspecified anxiety disorder.  It was not possible for him to differentiate the symptoms attributable to each diagnosis.  The examiner wrote that the two disorders "share many features and are mutually aggravating."  In the examiner's opinion, the Veteran's symptoms caused occupational and social impairment with reduced reliability and productivity - i.e., the criteria for a 50 percent rating.  

In his report, the examiner indicated that the primary focus of his report would be the severity of the Veteran's symptoms since the July 2010 examination.  As of June 2014, the Veteran had been living with a friend for the past ten years.  He told the examiner that "She helps me out" with paperwork, medication, appointments, driving and general support.  He told the examiner that he had a son, but they had not spoken in years.  The Veteran denied relationships with any other friends, family or neighbors.  He told the examiner, "I'm pretty much a homebody."  
The report indicates that the Veteran last worked as a mechanic and machinist, but had not worked for approximately 12 years.  He had surgery in 2005 and, according to the Veteran, "It didn't help . . . now I've got a big old scar . . ."  According to the Veteran, physical aches and pains make his depression worse.  He is also depressed about his weight "which has gone up because of physical declines - - gets very down on himself about it."  The Veteran's friend told the examiner that his hygiene had declined and that the Veteran "might not shower for a couple days, not change clothes."  The Veteran reported difficulty concentrating and remembering.  He said that he prefers not to be around other people.  According to the Veteran and his friend, he is "compulsive about checking doors - checking caller ID"

On examination, the Veteran's symptoms were depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, such as forgetting names, directions or recent events, impairment of short- and long-term memory, flattened affect, impaired abstract thinking, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships and difficulty in adapting to stressful circumstances, including work or a worklike setting. 

The Veteran denied homicidal and suicidal ideation.  There was no evidence of thought disorder or hallucinations.  The examiner offered the following opinion on the effect of psychiatric symptoms on his employment: "[The Veteran's] depression (and associated anxiety) pose some problems regarding social/interpersonal functioning (insecurity, lack of spontaneity, moodiness) that may at times interfere with mental focus, organization, and concentration.  At times he may have difficulty getting up and functioning, but he usually overcomes this.  While the above aspects of his functioning would be challenges or obstacles for [the Veteran], they do not in and of themselves preclude gainful employment."  

In addition to the examination reports described above, the Board has reviewed the Veteran's mental health treatment notes.  There are many such records since January 2005, but this decision will focus on the records since October 18, 2007 - the current effective date for service connection for major depressive disorder.  Since the Veteran did not appeal the assignment of October 18, 2007 as the effective date for service connection for major depressive disorder, the Board does not have the authority to assign an increased rating prior to that date.  

According to a VA psychiatry note dated January 2008, the Veteran experienced nightmares once or twice a week and also experienced depressed mood, anhedonia, increased startle response and "guilt about this he has done while in the military."  He was vague about the nature of what he meant by this.  He denied changes in appetite, psychosis, homicidal and suicidal ideation.  On examination, he was alert and oriented, pleasant and cooperative.  He had appropriate eye contact and hygiene.  His affect was "blunted."  He had no hallucinations or delusions.  His thinking was logical and goal-directed.  His speech was appropriate and intelligible.  Insight and judgment were poor and the Veteran's fund of knowledge was "grossly within normal limits."  

In March 2008, the Veteran's psychiatrist wrote that the Veteran continued to have trouble sleeping - around four hours each night, waking up frequently.  According to the note, the Veteran's wife described him as "extremely jumpy."  He endorsed decreased energy but denied suicidal or homicidal ideation.  His speech was coherent, and he was alert, attentive, and oriented.  His affect was "stable and appropriate."  He denied hallucinations or delusions.  His insight and judgment were fair.    

In July 2008, the Veteran told his VA psychiatrist he had a tendency to worry about making decisions.  On examination he was well-groomed, pleasant, cooperative and oriented.  His speech was coherent.  His mood was neutral.  He denied hallucinations, delusions, suicidal and homicidal ideations.  Once again, his insight and judgment were described as fair.  

VA treatment notes for December 2008, June 2009 and November 2009 were similar.  During each of these appointments, the Veteran denied suicidal or homicidal ideations, hallucinations or delusions.  He was well groomed and cooperative with good eye contact.  His speech was coherent and his insight and judgment remained fair.  

The most recent VA mental health note, dated July 2014, indicates that the Veteran has been "stable in terms of his mood and may be doing a little better since his last visit despite having to deal with his chronic GI problems."  He told the psychiatrist that he was getting adequate sleep.  The Veteran reported no recent changes in concentration, energy level or appetite.  On examination, the Veteran was alert, attentive and fully oriented.  His speech was not pressured and was coherent.  His mood appeared neutral.  He had no active hallucinations, delusions, suicidal or homicidal ideations.  His insight and judgment were good.

H.S., the Veteran's friend, who also testified at his videoconference hearing, wrote two written statement about the effects of the Veteran's depression in October 2008 and February 2010.  Her first statement indicates that the Veteran was afraid of other people looking at him and perceived that they wanted to do him harm.  It also frequently seemed to her that the Veteran was nervous and depressed.  According to H.S., "[The Veteran] never talks about going out anywhere anymore or seeing other people, not even friends."  She wrote that the Veteran frequently sits with his back to the wall in public places and was startled by the telephone ringing.  

In February 2010, she indicated that the Veteran has problems remembering directions "from point A to point B . . . ."  She also wrote that the Veteran compulsively twists paper into knots "to prevent others from reusing them, he crushes bottle caps to prevent the same thing, he always sits with his back to the wall for fear someone could approach him from the rear . . .[The Veteran] is startled by any noise."

According to the Veteran's friend, he was agitated when she was not present during a VA mental illness examination.  "[The Veteran] was very upset that I could not be there with him.  He depends on me for moral support, to hear what is being asked, what is being responded.  The reason for my help is that I help him remember what just happened, repeat over and over what was asked, the reason for the questions if any were asked, and what does it all mean."  

The Board has also considered the Veteran's June 2013 hearing testimony.  With respect to his psychiatric symptoms, the Veteran testified he had a "lack of concentration and my energy level, I just don't feel like I can get up and do anything. I - I just - I have no desire."  He further explained that he worries excessively and has trouble with his memory: "We'll be ready to go somewhere and I'll start somewhere, and then when I get started, she'll say, you're going in the wrong directions."  He said he becomes angry easily and he has "trouble with names, even names of the family.  And - and some of the friends I worked with for years, I - I can't remember their names."  He also indicated that he dislikes being in crowds.

During the hearing, H.S. testified that the Veteran does not sleep well.  She said that, "when he gets very nervous and agitated he's picking at his skin and he causes himself to bleed.  He doesn't claw [himself], but he does pick at things and he's - he's restless.  Often times he has to get up and move about."  

Analysis

Having reviewed the evidence, the Board finds that the symptoms of the Veteran's major depression have most closely approximated the criteria for a 50 percent rating since October 18, 2007.

Through his representative, the Veteran asserts that, during the relevant appeal period, the severity of the Veteran's symptoms have remained "essentially static" - a statement that the Board finds to be credible.   Consistent with this finding, the Board finds that the currently assigned staged rating - 30 percent prior to June 17, 2014 and 50 percent since that date - potentially understates the severity of the Veteran's major depression with respect to the first part of the staged rating (October 18, 2007 to June 17, 2014).

At least three considerations support this conclusion.  First, the June 2014 VA examination report indicates the presence of several symptoms which are among the schedular criteria for a 50 percent disability rating -flattened affect, impaired abstract thinking, impairment of short- and long-term memory, disturbances of motivation and mood and difficulty in establishing and maintaining effective work and social relationships.  As the examiner explained, the report was intended to describe the severity of the Veteran's symptoms during "the period of time between [the July 2010 VA examination] and now."  The currently assigned staged rating essentially depends on a finding that the Veteran only began to experience these symptoms in June 2014.  But such a finding would be inconsistent with the quoted language and with the Board's obligation to resolve in the Veteran's favor any reasonable doubts about the degree of his service-connected disability during the relevant period.  See 38 C.F.R. § 4.3.

The Board has considered the November 2009 VA examiner's opinion that, at that time, the Veteran's symptoms most closely approximated the 30 percent criteria.  But in her February 2010 written statement, the Veteran's friend suggested that, during this examination, the Veteran was confused and agitated because of her absence from the examination room and may have had difficulty communicating important facts to the examiner.  Moreover, the awkwardness and social isolation described in the statements of H.S. and in both of the first two VA examination reports could plausibly be described as "difficulty in establishing and maintaining effective work and social relationships."

For these reasons, the evidence supports an increase from 30 to 50 percent in the rating assigned to the Veteran's service-connected major depression prior to June 17, 2014.

The Board finds that the evidence does not support a rating higher than 50 percent at any time during the appeal period.  In reaching this conclusion, the Board has considered the complete history of the Veteran's disability, including VA mental health treatment notes between January 2005 and early 2007 which generally describe more severe symptoms than the symptoms reflected in the more recent examinations reports and mental health treatment notes.  For example, the GAF scores assigned by the Veteran's treating psychiatrist for 2005, 2006 and 2007 ranged from 30 to 45, indicating more severe impairment than the scores of 53 and 56 assigned by the VA examinations.  

These records, of course, do not reflect the Veteran's symptoms during the relevant appeal period.  Moreover, there is evidence suggesting an improvement in the Veteran's symptoms prior to October 2007.  The Veteran's chronic sleep impairment, one of the symptoms that appears to bother him most, appears to have been worse in 2005 and 2006 than it later became.  In February 2005, the Veteran told his psychiatrist that "he sleeps for about an hour.  He is up for two hours.  [He then] [s]leep[s] for about another hour and is up again, 'It's like that all night.'"  In October 2007, he said he slept only two or three hours per night. In November 2005, he told his psychiatrist that he "may sleep one hour per night."  In November 2006, he described his sleep as limited to about three hours each night.  

Records from the relevant appeal period, on the contrary, show a small but consistent improvement.  In March 2008, he told his psychiatrist that he slept around four hours each night.  He told the November 2009 VA examiner that he slept four to five hours each night without experiencing nightmares.  A VA treatment note from later the same month is similar: "He doesn't have problems falling asleep but he wakes up after 4-5 hours."  Moreover, the January 2005 VA treatment note indicates that the Veteran's lowest recorded GAF score (30) coincided with a period of unusually severe and numerous stressful events in the Veteran's life - specifically, divorce, allegations of violence, the need to sell his house, his estrangement from his son, and being laid off from his job.  For these reasons, it is less likely than not that the intensity of the symptoms described in the VA mental health treatment notes for 2005 and 2006 is similar to the severity of the Veteran's symptoms during the relevant appeal period.

The Board acknowledges that the written statement and hearing testimony of H.S. indicates obsessional rituals, such as compulsively twisting papers up in knots, crushing bottle caps, and picking at his skin.  The June 2014 VA examiner indicated that the Veteran had difficulty in adapting to stressful circumstances (including work and a work-like setting).  The same examiner also wrote that, according to the Veteran's friend, the Veteran's hygiene had declined and he "might not shower for a couple days, not change clothes."  Obsessional rituals which interfere with routine activities, difficulty in adapting to stressful circumstances (including work or a work-like setting) and neglect of personal appearance and hygiene are all symptoms listed in the schedular criteria for a 70 percent rating.  38 C.F.R. § 4.130, DC 9434.

Nevertheless, the Board finds that the Veteran's symptoms more closely approximate the criteria for a 50 percent rating.  First, it does not appear that the obsessional rituals described by H.S. "interfere with routine activities" for the purposes of the general rating formula for mental disorders.  Unlike many of the other symptoms described by H.S., the obsessional rituals mentioned by H.S. were not mentioned in any of the numerous mental health treatment notes or VA examination reports.  The Veteran's mental health treatment notes uniformly describe the Veteran as being clean, well-groomed, and appropriately dressed.  These notes, together with the Veteran's assertion that his mental health symptoms have been "essentially static" suggest that the Veteran's neglect of his personal hygiene is neither frequent nor particular severe.  

Finally, the Board finds that a 70 percent rating is not warranted because the Veteran has exhibited more of the symptoms corresponding to the criteria for 50 or 30 percent ratings than symptoms in the criteria for a 70 percent rating - i.e., flattened affect, impairment of short- and long-term memory, impaired abstract thinking, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, depressed mood, anxiety, suspiciousness and chronic sleep impairment.  Unlike deficiencies in personal hygiene or obsessional rituals, these symptoms are also mentioned much more frequently in the mental health treatment notes and in the Veteran's own hearing testimony.  

The Veteran's consistent denial of suicidal and homicidal ideation throughout the relevant appeal period further supports this conclusion.  A February 2005 VA treatment note indicates "fleeting suicidal ideation with no plan or intent."  But this note reflects the Veteran's symptoms more than two years before the beginning of the relevant appeal period and at a time when his mental health symptoms were generally more severe.  

Accordingly, the Board will deny the Veteran's request for a rating higher than 50 percent for major depression at any time during the appeal period.

Extraschedular Considerations

With respect to whether this case should be referred for consideration of an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  See Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those described by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation to determine whether an extraschedular rating is warranted.

The schedular ratings adequately contemplate the Veteran's disability picture.  The Veteran's chronic sleep impairment, impaired abstract thinking, disturbances of motivation and mood, and his difficulty in establishing and maintaining effective work and social relationships, are all specifically contemplated by the schedular criteria.  According to the VA examination reports and treatment records, he has remained capable of independently performing activities of daily living throughout the appeal period.  

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions under exceptional circumstances where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  The Veteran has nine other service-connected disabilities: 1) GERD (rated 30 percent disabling); 2) Crohn's disease (30 percent); 3) low back syndrome with degenerative disc disease (10 percent); 4) left and right knee patellofemoral syndrome (10 percent for the left and 10 percent for the right); 5) hearing loss (10 percent); 6) tinnitus (10 percent); 7) temporomandibular joint dysfunction (10 percent); 8) status post left ankle fracture (10 percent); 9) ventral hernias with epigastric incisional surgical scar (noncompensable); and 10) surgical scar of the posterior neck (noncompensable).  The SSA records suggest that the Veteran's mental health symptoms combine with the effects of a non-service connected workplace injury to the shoulder and wrist to prevent the Veteran from working.  But none of the evidence suggests that, when combined with the effects any of his service-connected conditions, the Veteran's major depression creates an exceptional situation rendering the usual schedular standards inadequate.  Nor has the Veteran submitted statements indicating that these disabilities, in combination, present symptoms which are not contemplated by the respective rating criteria.  Under these circumstances, it is not necessary to refer the case to the Under Secretary for Benefits or to the Director of Compensation Service to consider an extraschedular rating.


II. Post Surgery Temporary Total Disability Ratings 

Pursuant to 38 C.F.R. § 4.29, a total disability rating (100 percent) will be assigned without regard to other provisions of the Rating Schedule when it is established that a service-connected disability has required hospital treatment in a VA or an approved hospital for a period in excess of 21 days or hospital observation at VA expense for a service-connected disability for a period in excess of 21 days. Notwithstanding that hospital admission was for disability not connected with service, if, during such hospitalization, hospital treatment for a service-connected disability is instituted and continued for a period in excess of 21 days, the increase to a total rating will be granted from the first day of such treatment.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.29.

Pursuant to 38 C.F.R. § 4.30, a total disability rating is assigned, effective the date of hospital admission and continuing for one, two, or three months from the first day of the month following hospital discharge, when medical evidence shows that: the veteran underwent surgery necessitating at least one month of convalescence; or there are severe postoperative residuals, such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one or more major joints, a body cast, the necessity of home confinement, or the necessity of crutches or a wheel chair; or there is immobilization by cast, though no surgery, of one or more major joints.  The 100 percent evaluation may be extended beyond three months and is followed by the schedular evaluation warranted by the evidence.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.30.

The United States Court of Appeals for Veterans Claims (Court) has defined convalescence as "the stage of recovery following an attack of disease, a surgical operation, or an injury and recovery as the act of regaining or returning toward a normal or healthy state."  Felden v. West, 11 Vet. App. 427, 430 (1998).  The Court has held that notations in the medical record as to the Veteran's incapacity to work after surgery must be taken into account in the evaluation of a claim brought under the provisions of 38 C.F.R. § 4.30.  Id.; Seals v. Brown, 8 Vet. App. 291, 296-297 (1995).   The term "convalescence" does not necessarily entail in-home recovery.  Temporary total ratings for convalescence are payable from the date of entrance into the hospital, and are awarded after discharge.  38 C.F.R. § 3.401(h)(2).

Factual Background

In July 2005, the Veteran was admitted to a private hospital for Nissen fundoplication surgery.  To help the RO resolve the separate, but related, issue of entitlement to service connection for a hiatal hernia, a VA physician assistant provided a report in June 2014 which described this surgery.  According to the report, Nissen fundoplication is a procedure in which the "the gastric fundus (upper part) of the stomach is wrapped, or plicated, around the lower end of the esophagus and stitched in place, reinforcing the closing function of the lower esophageal sphincter.  It is performed to assist the lower esophageal sphincter closing while in a recumbent position.  The [hiatal] hernia allows for gastric contents to flow into the lower esophagus and up to the mouth.  Usually controlled by not eating late at night and giving acid blockers to reduce the damage from the constant reflux of the stomach acid.  When medication fails, the Nissen fundoplication helps with closure."

In June 2005 letters to the Veteran's primary care physician and to his gastroenterologist, the surgeon who would later perform the Nissen fundoplication, explained the need for the surgery by reference to the Veteran's hiatal hernia: "I did an upper GI and he does have a moderate sized hiatal hernia.  I discussed this with [the gastroenterologist] and he agrees that he needs further work-up with consideration of possible repair of his symptomatic hiatal hernia.  He is going to go ahead and do manometry and possible Ph studies.  If this is supportive, he might need a Nissen fundoplication as well as his cholecystectomy."

The operative report for the Nissen fundoplication surgery, dated July 6, 2005, does not suggest any particular period of convalescence.  Instead, the surgeon wrote: "The patient will increase his activity as he tolerates, but do not do any heavy lifting for a few weeks.  He also may shower."  

The Veteran was discharged from the hospital on July 8, 2005, two days after admission.  According to a progress note with that date, the Veteran was "able to swallow without difficulty, although, he is still sticking to a relatively soft diet.  He is able to eructate.  Also his bowels are working well and are green/black in color.  Patient feels very tired."  The physical examination section of the progress note indicates that "His wounds are healed.  Otherwise, he looks well."

Approximately one week after the Nissen fundoplication surgery, the Veteran visited the surgeon.  The surgeon described this appointment in a letter to the Veteran's primary care physician: "He is actually doing quite well.  He is tolerating a soft diet which he will continue for another week or so.  He feels quite tired and we are going to check some laboratory work to make sure that everything else is O.K.  All in all he has done quite well and most importantly, he is no longer having reflux or water brash symptoms."  

On July 19, 2005, the surgeon saw the Veteran again.  He described this appointment as follows: "Today I saw [the Veteran] who is a gentleman you helped with the Nissen fundoplication.   He is doing very nicely.  He is eating well and having no difficulty swallowing.  His water brash and reflux symptoms are completely resolved."  

There was another follow-up appointment on July 25, 2005.  According to the Veteran "he is filling up quickly and, again, eats small amounts at a time."  On physical examination, the surgical wound was described as "healing very nicely.  The seromas that have been drained are closed over and there is no evidence of infection."  With respect to future activity, the treating physician wrote, "PLAN: Patient will continue his normal activity and diet and go back on the Reglan full amount and return in two weeks." 

In late August 2005, the Veteran's gastroenterologist wrote that the Veteran had visited him complaining of marked abdominal pain.  "He was admitted to the hospital and was found to have a duodenal ulcer."  The note describes the Veteran as "slowly improving" but noted continued abdominal pain.  A VA progress note dated December 2005 indicated that the Veteran did not experience any improvement in his symptoms following Nissen fundoplication and cholecystectomy.  The Veteran also complained of "residual pain surrounding midline scar."  In May 2006, the Veteran's gastroenterologist noted soreness and bloating.  The Veteran complained of "worsening diffuse abdominal pain, worst after eating."  

In May 2006, one of the Veteran's VA physicians wrote the following letter on his behalf: "I have been following [the Veteran] in the VA Medical Center for the last two years.  In that time, he has complained of worsening heartburn symptoms.  He has had his medications changed to various PPIs to find some relief and he has had to undergo a Nissen fundoplication procedure in the last year which has still not given any relief of his GERD symptoms."  

In June 2006, the Veteran's gastroenterologist wrote a letter describing treatment for reflux disease and hiatal hernia.  He wrote that, "[the Veteran] has had an evaluation in the emergency room for abdominal pain and was found to have a large deep duodenal ulcer.  At that time he . . . had a dilation of his Nissen fundoplication.  The patient has been seen in follow up of his reflux and peptic ulcer disease.  He has been on Protonix and is slowly improving."  

In late August 2006, the Veteran was briefly admitted to the hospital for gastroenteritis.  

The Veteran's VA physician discussed the need for a new surgery in April 2007.  At that time, the Veteran appeared for a "fee basis request for the surgery of incisional hernia that developed after initial surgery for hiatal hernia and gallbladder done in 2005.  In the last 6 months he developed hernia to the left of his incision that is tender.  He is scheduled for laparoscopic repair with [surgeon], who did the surgery in 2005."  

On May 1, 2007, the Veteran had laparoscopic incisional hernia repair.  The operative report is in the Veteran's claims file and indicates that pieces of Marlex mesh were applied to "five defects in the fascia all of them at the midline."  The surgeon noted that "Towards the end of the procedure we ran out of the tacker and subsequent we used the Salute stapler."  The operative report does not indicate the necessity for a period of convalescence, noting only "The procedure tolerated well."  According to an office note three days later, the Veteran "returned today with inability to have bowel movement and nausea.  On exam, he is distended, flat bowel sounds all consistent with ileus.  He appears dehydrated, however, and we will admit him for IV fluids and observation."   

A few weeks later, the Veteran's primary care physician indicated "a difficult time with the surgery" noting that he developed "an ileus following the surgery, with severe vomiting and dehydration, requiring another admission to the hospital for that.  He thinks that due to the vomiting, he has developed another incisional hernia."  On May 16, 2007, the surgeon who performed the laparoscopic hernia repair wrote that "[the Veteran] is doing well.  He has some swelling in the upper part of his abdomen, which may be some serous fluid.  He will return in eight weeks."  

Treatment records from July 2007 indicate that the Veteran "had a laparoscopic repair of a ventral hernia with several pieces of Marlex mesh in May of 2007.  He had problems with ileus postoperatively.  He is doing well in that regard but has bulging defect just below the xyphoid process.  I believe that is consistent with the hernia if it's not a collection of mesh itself. . . . We will repeat a CT scan of the abdomen first and also back to [gastroenterologist] for gastroparesis treatment."
A CT report of the abdomen and pelvis, dated two days later, indicates "No acute findings; no evidence of hernia."  

In November 2007, the Veteran's primary care physician wrote a letter on the Veteran's behalf concerning his then-pending request for a higher disability rating for GERD.  The physician wrote that, "[the Veteran] continues to have severe epigastric distress with his dysphagia and often has left sided chest pain with radiation to the shoulder.  As you know, he has a history of having had a fundoplication performed, and continues to have the symptoms listed.  Please consider re-assigning a disability rating of 30% or greater based on the symptoms above."  In April 2008, the gastroenterologist wrote that "[The Veteran] has a history of gastroesophageal reflux disease which despite Nissen fundoplication is causing ongoing symptoms."  

The Veteran received a VA esophagus and hiatal hernia examination in January 2012.  The medical history section of the examiner's report noted Nissen fundoplication in 2005 and incisional hernia repair two years later.  The Veteran told the examiner that, "He feels like he had tender scars related to the fundoplication surgery.  He feels like he has a knot in his epigastrium left over from the surgery."  According to the examiner, all scars related to the surgery were linear and superficial, with no skin breakdown.  The diagnosis section of the report indicated moderate hiatal hernia resolved with Nissen fundoplication and "ventral hernia postoperatively treated with surgery, and now with residual pain at scars, and mild epigastric bulge (possible residual ventral hernia versus mesh)."  

In a June 2008 letter, the Veteran's attorney at the time requested a temporary 100 percent disability rating due to the May 1, 2007 hernia surgery.  This letter did not explain why the Veteran believed he was eligible for such a rating.  

During his June 2013 hearing testimony, the Veteran suggested that he should receive a temporary 100 percent rating for convalescence after the Nissen fundoplication surgery because he was in the hospital for 45 days.

Analysis

The July 2005 Nissen fundoplication was part of treatment for the Veteran's service-connected GERD and hiatal hernia.  Likewise, the May 2007 ventral hernia repair was part of the treatment for a service-connected ventral hernia with epigastric incisional scar associated with GERD.  Thus, both surgeries fulfill the requirement of 38 C.F.R. § 4.30(a) that, before a temporary total rating may be assigned, a surgery or immobilization by cast must be the result of "treatment of a service connected disability . . ."  

Nevertheless, the Board finds the Veteran is not eligible for a temporary total disability rating for convalescence following either surgery under 38 C.F.R. § 4.30(a)(1).  In Felden, the Court explained that "entitlement to a [temporary total disability rating for convalescence] requires that a report, rendered near the time of a hospital discharge or outpatient release, indicate that a surgical procedure had been performed that would require at least one month for the veteran to return to a healthy state."  Felden, 11 Vet. App. at 430.  

In Felden, the Court found that the appellant was entitled to such a rating because the physician who performed two surgeries on the appellant's little finger wrote a letter eight days after the first surgery indicating that, "[the appellant] will not be able to return to employment for at least eight weeks postoperatively, which is approximately April 5, 1993."  Id. at 428.  The first operation did not achieve the desired result and the same physician performed a second surgery on the same finger in July 1993.  In November 1993, the physician wrote that, "[the appellant] was totally disabled from February 3, 1993 thru August 28, 1993, during which time we underwent two surgical procedure [sic] to correct a [sic] injury to his right little finger."  Id. at 429.

Although the physician's notes in Felden were not part of a hospital discharge summary or outpatient release, the Court wrote that "It would be proper for a later medical opinion, issued close to the time of discharge or release to explain how long a period of convalescence would have been needed."  Id. at 430.  The Court found that "[the physician's] first letter [dated nine days after the first surgery] was sufficient to establish that the appellant would require eight weeks of convalescence after his surgery."  Id. at 431.  

Unlike Felden, the evidence in this case does not include any statement from any medical professional on or near the time of hospital discharge or outpatient release suggesting that either surgery necessitated at least one month of convalescence pursuant to 38 C.F.R. § 4.30(a)(1).  

The evidence indicates that neither surgery was completely successful.  It is clear from the June 2014 physician assistant's report, and from the follow-up notes after the surgery itself, that the Nissen fundoplication did not relieve the Veteran's GERD symptoms.  There is also credible evidence that the Veteran experienced abdominal pain after the surgery.  Moreover, multiple physicians indicated that the Veteran developed an ileus after the May 2007 hernia surgery.  An ileus is an "intestinal obstruction that is due to a nonmechanical cause, such as paralysis and failure of peristalsis" or "2. Formerly, any intestinal obstruction."    DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 914 (32d ed. 2012).   It is possible that the ileus mentioned in the medical records was a mechanical ileus - i.e., "term formerly used for intestinal obstructions from mechanical causes, such as hernias, adhesions, or volvulus."  Id.  Given the disappointing results of both surgeries, the Board will consider whether the Veteran is eligible for a temporary total disability rating for surgery with severe postoperative residuals under 38 C.F.R. § 4.30(a)(2).

Felden did not specifically address the issue of eligibility for a temporary total rating under subsection (a)(2).  Yet under the regulation's text, the requirement that entitlement be established by a "report at hospital discharge (regular discharge or release to non-bed care) or outpatient release" applies to applications for benefits "under paragraph (a)(1), (2) or (3) of this section . . ."  38 C.F.R. § 4.30.  It logically follows that, just as Felden required that "entitlement to a [temporary total rating for convalescence] requires that a report, rendered near the time of a hospital discharge or outpatient release, indicate that a surgical procedure has been performed that would require at least one month for the veteran to return to a healthy state", a temporary total rating under subsection (a)(2) requires that a report, rendered near the time of hospital discharge or outpatient release, indicates that a surgical procedure has been performed with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited).  Cf. Felden, 11 Vet. App. at 430.

The medical evidence shows that neither the July 2005 Nissen fundoplication nor the May 2007 hernia repair was fully successful.  But none of the medical reports produced near the time of either surgery indicated the presence of incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited).  Indeed, no evidence of any kind suggests that the Veteran experienced any of these severe postoperative residuals.  

The term "such as" in 38 C.F.R. § 4.30(a)(2) indicates that the list of severe postoperative residuals in the regulation is not exclusive and that unlisted post-operative residuals of surgery could potentially establish eligibility for a temporary total rating if a report, rendered near the time of hospital discharge or outpatient release, establishes the presence of unlisted post-operative residuals which are sufficiently similar to the listed examples.  Cf. Mauerhan, 16 Vet. App. 436.  

In this case, the Board finds that the contemporaneous medical reports are inconsistent with such a finding.  According to these reports, one week after the Nissen fundoplication surgery, the Veteran's "wounds [were] healed.  Otherwise, he looks well."  In July 2007, the surgeon who performed the operation wrote that the Veteran "is doing very nicely.  He is eating well and having no difficulty swallowing.  His water brash and reflux symptoms are completely resolved."  

By late August 2005, the Veteran was complaining of abdominal pain and was admitted to the hospital with a duodenal ulcer.  But no contemporary medical report establishes that the duodenal ulcer was a post-operative residual of the Nissen fundoplication as required by 38 C.F.R. § 4.30(a)(2).  The Board has considered the possibility of remanding this claim to request an expert opinion on the issue of whether the duodenal ulcer is a result of the Nissen fundoplication surgery, but such an opinion could not establish the Veteran's eligibility for benefits under 38 C.F.R. § 4.30 because a medical opinion provided more than 10 years after the operation would not be "a report at hospital discharge (regular discharge or release to non-bed care) or outpatient release . . ."  Id.  See 38 C.F.R. § 3.159(d).   

Similarly, the Veteran complained of nausea and inability to have a bowel movement after the May 2007 hernia repair surgery.  Follow-up notes indicated that the Veteran "had a difficult time with the surgery having developed an ileus following the surgery, with severe vomiting and dehydration, requiring another admission to the hospital for that."  In July 2007, however, the treating physician addressed this issue with the following note: "He had problems with ileus postoperatively.  He is doing well in that regard but has a bulging defect just below the xyphoid process.  I believe that is consistent with the hernia if it's not a collection of mesh itself."  

The physician's statement that the Veteran was "doing well in that regard" with respect to post-operative ileus does not favor the conclusion that the ileus was a severe post-operative residual, such as incompletely healed surgical wounds, stumps of recent amputations, etc.  Two weeks after the operation, the Veteran claimed that, "due to the vomiting, he has developed another incisional hernia . . . ."  But a July 2007 CT scan of the abdomen and pelvis indicated "No acute findings; no evidence of hernia."  Accordingly, the Board finds that no contemporaneous medical report supports the assignment of a temporary total disability rating for severe post-operative residuals of the July 2005 Nissen fundoplication or the May 2007 hernia repair.  

The Board has considered the Veteran's hearing testimony that he spent 45 days in the hospital following the July 2005 Nissen fundoplication.  The contemporaneous operative report and discharge summary, on the other hand, indicate that he spent only two days in the hospital for the surgery.  He visited the emergency room sometime later, but the number and frequency of outpatient follow-up appointments during the months immediately after the surgery are fundamentally inconsistent with a finding that the Veteran spent 45 days in the hospital.  Thus, on this point, the Board rejects the Veteran's testimony as incredible.  Because the Veteran's time in the hospital was less than 21 days, he is not eligible for a temporary total rating under 38 C.F.R. § 4.29.  Because there is no evidence that one of the Veteran's major joints was immobilized by cast, without surgery, he is not eligible for a temporary total rating under 38 C.F.R. § 4.30(a)(3).

Accordingly, the Board will deny the Veteran's request for a temporary total disability rating following surgery prior to July 2013.  Because the preponderance of the evidence against the claim, the benefit-of-the-doubt provisions do not apply. See 38 C.F.R. § 5107(b).


ORDER

Entitlement to an initial disability rating of 50 percent, but no higher, for major depression is granted effective October 18, 2007.

Entitlement to a temporary total disability rating for convalescence following surgery prior to July 2013 is denied.




____________________________________________
DAVID L. WIGHT 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


